AFFIRMED; Opinion Filed July 29, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01487-CR

                       CHARDONDRA DEVEUN JONES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F14-51320-L

                              MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Brown and Stoddart
                                 Opinion by Justice Stoddart

       Chardondra Deveun Jones waived a jury and pleaded guilty to assault involving family

violence and having a prior conviction for assault involving family violence. See TEX. PENAL

CODE ANN. § 22.01(a)(1), (b)(2) (West 2011); TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West

2008 & Supp. 2014). The trial court assessed punishment at eight years’ imprisonment. On

appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim.
App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of her right to file a pro se response, but she did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts

and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                       / Craig Stoddart/
                                                       CRAIG STODDART
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
141487F.U05




                                                 -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


CHARDONDRA DEVEUN JONES,                           Appeal from the Criminal District Court
Appellant                                          No. 5 of Dallas County, Texas (Tr.Ct.No.
                                                   F14-51320-L).
No. 05-14-01487-CR       V.                        Opinion delivered by Justice Stoddart,
                                                   Chief Justice Wright and Justice Brown
THE STATE OF TEXAS, Appellee                       participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 29th day of July, 2015.




                                             -3-